[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION
The defendant is adjudged to be the father of the child known as Morgan Jeanette Johnson, born March 23, 1994 at Stamford, Connecticut. CT Page 1055
Roche Biomedical Laboratories, Inc. performed DNA analysis on both parties and the child finding that the probability of paternity is 99.99%. (Plaintiff's Exhibit #1). The plaintiff immediately brought suit after the birth, satisfying the constancy of accusation test.
This matter is set down for financial orders on February 17, 1995 at 10:00 a.m.
HARRIGAN, J.